DETAILED ACTION
Allowable Subject Matter
Claims 1-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Stryker et al. (Stryker; US 2011/0092890) discloses an incontinence detection system (Abstract, [0007]-[0009]) comprising:  an incontinence detection pad having a moisture detection sensor, the moisture detection sensor being configured to detect a presence of moisture in the incontinence detection pad ([0045] moisture detection system 50, which includes a detector and a sensing system and a plurality of sensors, Fig 6); a gas detection sensor positioned near the incontinence detection pad and configured to detect a presence of targeted gas ([0058] when the controller detects that a gas associated with a fecal incontinence episode is sensed by sensor, the controller will activate an alarm); and a reader (64 of Fig 6; [0050] the detector is essentially an RFID reader type device 64 capable of reading RFID transponders) communicatively coupled to the moisture detection sensor and the gas detection sensor to receive moisture data and gas data, respectively, the reader configured to determine incontinence based on the moisture data and gas data and transmit a signal indicative of incontinence event to a server ([0050]-[0051] providing information about the tag to an external device system or network).
Stryker teaches an incontinence detection system for use with a patient bed having a frame and a mattress supported by the frame, the incontinence detection system (Abstract, Figs under a central region of the patient).
CARNEY et al. (CARNEY; US 2015/0330958) discloses a method of detecting urine and feces, which includes detecting the concentration of at least one gas component indicative of urine and the concentration of at least one gas component indicative of feces. CARNEY discloses determining the type of incontinence event, ([0032] excessive urine based on a gas component), -[0033] feces detected based on gas component).
Sanders (US 2015/0022343) discloses apparatuses to monitor and evaluate the movement and sounds and gases surrounding an individual and the temperature and humidity to identify environmental conditions that are outside acceptable environmental tolerances. And provides an audible warning based on movement, sound, and environmental conditions being outside acceptable tolerances.  Sanders discloses a gas detection sensor being spaced from the other sensors (Fig 3) and coupled to the frame of the patient bed beneath the mattress ([0045] gas sensor 212, temperature/humidity sensor 214, etc. are included in the frame of the crib or bed 202).
Halperin (2013/0267791) teaches a patient-monitoring system includes a sensor, configured to measure a clinical parameter of a patient, and to generate a sensor signal in response thereto. A control unit of the patient-monitoring system includes signal analysis functionality that is configured to determine that an alert event has occurred, in response to the first sensor signal.  The system uses a sensor underneath a the mattress ([0442] system 10 comprises another type of sensor, such as an acoustic or air-flow sensor attached or directed at the patient's face, neck, chest, and/or back, or placed under the mattress).
McKiernan et al. (McKiernan; US 2008/0228157) discloses a system with an indicator, the reactive element can allow the first transferring member 720 and the second transferring member 730 to provide a visible indication of a wetness event; [0064] the wicking member 712 may comprise a single channel or a plurality of channels; and may comprise a capillary tube.  McKiernan discloses a signal indicative of the type of incontinence ([0040]).
While Stryker, CARNEY, Sanders, Halperin and McKiernan disclose patient monitoring systems with sensors to detect an incontinence event, the prior art of record fails to teach or render obvious, alone or in combination, the unique system wherein a reader is configured to determine whether gas data indicates that a level of the targeted gas is greater than a predefined threshold which is manually adjustable; and, a reader to determine a travel time of detected moisture between a first moisture sensor and a second moisture sensor, the travel time is a time difference between a time at which the first moisture sensor detected a presence of moisture and a time at which the second moisture sensor detected a presence of moisture, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK S RUSHING/Primary Examiner, Art Unit 2685